           Case 1:19-cr-00862-VEC Document 483 Filed 07/21/21 Page           1 of
                                                                          USDC    2
                                                                                SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 7/21/2021
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              : 19-CR-862 (VEC)
                 -against-                                    :
                                                              :     ORDER
 DIEGO MATEO, JUPANKY PIMENTEL,                               :
 WILLIAM GONZALEZ, RICARDO                                    :
 RICUARTE, RAUL CUELLO, PAUL CUELLO, :
                                                              :
                                          Defendants.         :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on July 20, 2021, Defendants Diego Mateo, Jupanky Pimentel, and William

Gonzalez appeared for a status conference;

       WHEREAS at the conference, Defense counsel reported that their clients are facing

difficulties reviewing the discovery at Essex County Correctional Facility, due to limited

computer access;

       WHEREAS on July 15, 2021, the Court ordered Defense counsel for the six Defendants

detained at Essex to update the Court on their clients’ access to Telmate Tablets by no later than

July 23, 2021, Dkt. 473;

       WHEREAS at the hearing, the Government reported that Telmate Tablets are not

primarily used to review discovery;

       WHEREAS on July 7, 2021, the Court ordered the Government to propose new trial

groupings by July 23, 2021 and set a deadline of July 30, 2021 for any objections by Defendants

to the newly proposed groupings, Dkt. 463; and

       WHEREAS time has been excluded in this matter until December 31, 2021;

       IT IS HEREBY ORDERED that by no later than Friday, July 23, 2021, the Government

must speak with officials at Essex County Correctional Facility and update the Court about the
         Case 1:19-cr-00862-VEC Document 483 Filed 07/21/21 Page 2 of 2


ability of the six Defendants detained at the facility to review discovery. The update should

include whether the only computers that Defendants may use are in the law library and how often

Defendants may access computers. Although the Court understands that the Telmate Tablets are

not designed to upload data from thumb drives, the Court would like to understand whether the

discovery in this case — or at least portions of it — may be loaded onto the Telmate Tablets in a

different manner for review by Defendants. Defense counsel for the six Defendants detained at

Essex must file a joint response to the Government’s update by no later than Friday, July 30,

2021. Defense counsel’s response must include whether counsel has been able to resolve

discovery access issues, any remaining problems, and proposed remedies. Defense counsel’s

July 23, 2021 deadline to respond to the Government’s previous update about the Telmate

Tablets, see Endorsement Dkt. 473, is canceled.

       IT IS FURTHER ORDERED that pretrial motions in this matter are due no later than

Wednesday, September 22, 2021, responses in opposition are due no later than Wednesday,

October 20, 2021, and replies in support of the motions are due no later than Wednesday,

October 27, 2021. If a hearing is required, the date will be set after briefing is complete. The

Court plans to schedule a trial in this matter for the first or second quarter of 2022. Once the

Court has confirmed a trial date, the Court will enter a briefing schedule for motions in limine,

requests to charge, and proposed voir dire questions.



SO ORDERED.

Dated: July 21, 2021                                    ______________________________
      New York, NY                                            VALERIE CAPRONI
                                                              United States District Judge




                                               2 of 2
